Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/18/2021 has been entered.

                              DETAILED ACTION
Claims 1, 5-14, 18-23, 27, 31 and 32 are allowed with the examiner's amendment as follow:

                       EXAMINER'S AMENDMENT
     1.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Nerrie M. Zohn (Reg. No. 55,761) on 04/07/2021.

The application has been amended as follows:
In the claims:

1. (Currently Amended) A method for wireless communication at a user equipment (UE), comprising: 
determining a multiple access signature to be applied to an uplink non-orthogonal multiple access (NOMA) communication to a base station, wherein the multiple access signature is based at least in part on a UE-specific spreading code and a scrambling code associated with a group of UEs from a set of UE groups associated with the base station;
applying the multiple access signature to a DMRS to be included with the uplink NOMA communication, wherein the applying the multiple access signature to the uplink NOMA communication comprises applying a demodulation reference signal (DMRS) signature to a DMRS to be included with the uplink NOMA communication, the DMRS signature comprising an orthogonal cover code (OCC) or quasi-orthogonal cover code and a group scrambling or short spreading code that are applied to a base DMRS sequence; and 
transmitting the uplink NOMA communication to the base station.

, wherein the group of UE is one of a plurality of UE groups associated with the base station ; 
apply the multiple access signature to a DMRS to be included with the uplink NOMA communication, wherein the applying the multiple access signature to the uplink NOMA communication comprises applying a demodulation reference signal (DMRS) signature to a DMRS to be included with the uplink NOMA communication, the DMRS signature comprising an orthogonal cover code (OCC) or quasi-orthogonal cover code and a group scrambling or short spreading code that are applied to a base DMRS sequence; and 
transmit the uplink NOMA communication to the base station.

     		REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Prior art references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references 
combined teachings of the prior art references do not teach or reasonably suggest the limitation “superimposing each of a plurality of layers of a multi-layer NOMA uplink communication to generate a superimposed NOMA uplink signal; applying the UE-specific spreading code to the superimposed NOMA uplink signal to generate a spread superimposed NOMA uplink signal; and applying the scrambling code to the spread superimposed NOMA uplink signal with the claimed invention as a whole as of claims 10 and 11.

And combined teachings of the prior art references do not teach or reasonably suggest the limitation “identifying a plurality of codebooks that each include a plurality of UE-specific spreading codes, each of the plurality of codebooks associated with a different group of UEs of a plurality of groups of UEs; selecting the first group of UEs from the plurality of groups of UEs based at least in part on one or more of an amount of data to be transmitted in the uplink NOMA communication, a transmission power for the uplink NOMA communication, a spreading factor to be used for the UE-specific spreading codes, or a modulation and coding scheme (MCS) to be used for 
Accordingly, claims 5-9, 13, 18-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471